Response to Arguments
Applicant’s arguments with respect to claims 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-11, 13, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites a contingent limitation, i.e., “if information that indicates whether a neighbor cell is synchronized with a serving cell is notified to the terminal,” renders the claims indefinite because it is not clear whether the contingent condition ever occur, and it is not clearly whether the processor derives a synchronization block, is actually performed.
Claims 9-11, 13, and 16 recite similar contingent limitations, they are rejected by the same rationale set forth in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 8-10, 12-13, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over “Lee,” (US 2018/0302819).
As to claims 8, 13, 15, and 16, Lee discloses the invention substantially, including a user equipment (UE),  and a base station  (BS), where a processor, a receiver, and a transmitter are inherent components, and being configured to:
receive by a UE, or transmit by a BS, a synchronization signal block including a synchronization signal and a broadcast channel, (figure 5 illustrates a terminal receives SS block from a BS, the SS block as described in ¶ 0079, “an SS block 205 may include a PBCH and one or more of a PSS and an SSS”);
 derive, based on a timing of the serving cell, a synchronization signal (SS) block index for the neighbor  cell, (¶ 0079, “an indication flag may indicate whether a UE may utilize an indicated timing of the serving cell to derive an SS block index of an SS block transmitted by a neighboring cell.”)
Even though, Lee does not explicitly disclose a contingent situation, e.g., “if information that indicates whether a neighbor cell is synchronized with a serving cell is notified to the terminal.” 

As to claim 9, Lee discloses the invention substantially, including a processor that may be configured to decode a PBCH signal from an SS block, ibid, and not decode the PBCH, (¶ 0006, “RRM mode indicator may indicate a set of one or more beams for which cell measurement and reporting is to be performed by the UE, and may enable the UE to refrain from decoding a PBCH in one or more SS blocks.”)
Even though, Lee does not explicitly disclose a contingent situation, e.g., “if information that indicates whether a neighbor cell is synchronized with a serving cell is notified to the terminal.” 
However, configuring a device that is capable of decoding or not decoding a PBCH as taught by Lee, to do the same for training purposed without device’s structural or manipulative change, or based on any hypothetical situations that may or may not occur, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could easily be done without departing from Lee’s teaching, and the configuration would yield a predictable result.
As to claims 10 and 12, Lee discloses the invention substantially, including the UE may receive RRM indicator from a BS and may refrain the UE from decoding PBCH, ¶ 0006, “a radio resource management (RRM) mode indicator may be transmitted from a base station to a UE.  The RRM mode indicator may indicate a set of one or more beams for which cell measurement and 
Even though, Lee does not explicitly disclose a contingent situation, e.g., “if the processor does not…” 
However, configuring a device that is capable of applied RRM that is different from the PCHB, as claimed and taught by Lee, without device’s structural or manipulative change, and based on any hypothetical situations that may or may not occur, would have been obvious to an ordinary skilled in the art at the time the invention was filed that that was a matter of engineering design choice that could easily be done without departing from Lee’s teaching, and the configuration would yield a predictable result.
Allowable Subject Matter
Notwithstanding the rejection under 35 USC 112,  above, claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        4/22/2021